                  UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE


James Stile

    v.                               Civil No. 17-cv-406-JD
                                     Opinion No. 2019 DNH 116
David G. Dubois, et al.


                              O R D E R

    James Stile, who is a federal prisoner proceeding pro se,

brought claims that arose from an incident that occurred while

he was being held at the Strafford County Department of

Corrections (“SCDC”).     Strafford County moves for summary

judgment on Claim 9.    Stile did not respond to the motion.



                          Standard of Review

    Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a); see also

Thomas v. Harrington, 909 F.3d 483, 490 (1st Cir. 2019).        For

purposes of summary judgment, the court considers the facts in

the light most favorable to the plaintiffs and draws all

reasonable inferences in their favor.     Roy v. Correct Care

Solutions, LLC, 914 F.3d 52, 57 (1st Cir. 2019).     “An issue is

genuine if it can be resolved in favor of either party, and a

fact is material if it has the potential of affecting the
outcome of the case.”   Leite v. Gergeron, 911 F.3d 47, 52 (1st

Cir. 2018) (internal quotation marks omitted).   “A genuine issue

of material fact only exists if a reasonable factfinder,

examining the evidence and drawing all reasonable inferences

helpful to the party resisting summary judgment, could resolve

the dispute in that party’s favor.”   Town of Westport v.

Monsanto Co., 877 F.3d 58, 64-65 (1st Cir. 2017) (internal

quotation marks omitted); Flood v. Bank of Am. Corp., 780 F.3d

1, 7 (1st Cir. 2015).



                            Background

    Stile’s claims arise from the circumstances and events that

occurred on September 5, 2014, when he was taken from his cell

at the SCDC and transported to Portland, Maine, for a hearing in

his criminal case.   At that time, Stile was a federal pretrial

detainee who was in the custody of the SCDC pursuant to an

agreement with the United States Marshals Service.   Stile

alleges that the officers involved in moving and transporting

him used excessive force, which breached the agreement between

the Marshals Service and Strafford County.

    The agreement between the Marshals Service and Strafford

County (“housing agreement”), which is Agreement Number 49-99-

0104, was signed in November of 2010 by Raymond F. Bower,

Administrator, on behalf of Strafford County, and in December of

                                 2
2010 by Renita L. Barbee, Grants Specialist, on behalf of the

Marshals Service.    The housing agreement states that it “is for

the housing, safekeeping, and subsistence of federal prisoners,

in accordance with content set forth herein.”         Doc. 78-3, at *1.

It also provides for transportation for medical services and to

a United States Courthouse.    Id.      The housing agreement further

states that its purpose is to allow “the United States Marshals

Service (USMS) to house federal detainees with the Local

Government at the STRAFFORD COUNTY Jail 266 COUNTY FARM RD

Dover, NH    03820 (herein referred to as ‘the facility’).”        Doc.

78-3, at *3.

    Strafford County provides an excerpt from the United States

Marshals Service FY 2014 Performance Budget President’s Budget,

Salaries & Expenses and Construction Appropriations, dated April

of 2013.    The excerpt provided states:       “The USMS is also

responsible for transporting prisoners to and from judicial

proceedings.”    Doc. 80-2, at 3.       The excerpt explains that some

jails will provide transportation for federal prisoners to and

from courthouses under the Intergovernmental Agreements such as

the housing agreement in this case.         Deputy United States

Marshals “arrange with jails to prepare prisoners for transport,

search prisoners prior to transport, and properly restrain

prisoners during transportation.”        Id.   The excerpt shows that




                                    3
the Marshals Service requested $254,166.00 for prisoner security

and transportation for 2014.



                            Discussion

    Strafford County moves for summary judgment on Claim 9:

    9. Strafford County and the United States Marshals
    Service for the District of Maine entered an agreement
    to house federal pretrial detainees at the Strafford
    County Department of Corrections and to provide
    transportation to detainees, including Stile, for
    medical and court appointments. Stile was an intended
    third-party beneficiary of that agreement. Strafford
    County and the Marshals Service breached the agreement
    when Stile was transported by officers who were not
    trained or not properly trained in a cargo van that
    lacked appropriate safety protections and minimum
    comforts and did not comply with the requirements of
    state and federal law, which caused Stile to be
    injured.

In support, Strafford County contends that the claim fails

because Stile was not a party to the agreement and was not a

third-party beneficiary of the agreement.   Strafford County

relies on federal common law pertaining to third-party

beneficiary status to interpret the agreement.

    Federal common law governs claims involving the

“obligations to and rights of the United States under its

contracts.”   Boyle v. United Techs. Corp., 487 U.S. 500, 504

(1988); see also Prairie Land Holdings, L.L.C. v. Fed. Aviation

Admin., 919 F.3d 1060,1062 (8th Cir. 2019).   On the other hand,

the Supreme Court has held that federal common law does not



                                4
preempt state law when the issue is “whether petitioners as

third-party beneficiaries of the contacts [between the county

and the Federal Aviation Administration] have standing to sue

[the county].”   Miree v. DeKalb County, 433 U.S. 25, 29 (1977).

When a breach of contract claim “will have no direct effect upon

the United States or its treasury,” there is no need to apply

federal common law.   Id.

    In this case, the Marshals Service was party, and Stile

brought the same breach of contract claim against it.   The court

has dismissed the claim against the Marshals Service, however,

for lack of jurisdiction.   Therefore, resolution of Claim 9

against Strafford County will have no effect on the Marshals

Service or the United States Treasury.

    While it appears that state law should govern the

resolution of Claim 9 as to Strafford County, it also appears

that there is no material difference between the law of New

Hampshire and federal common law on the issue of third-party

beneficiary status.   Both follow the Restatement (Second) of

Contracts.   See South Shore Hellenic Church, Inc. v. Artech

Church Interiors, Inc., 183 F. Supp. 3d 187 234 (D. Mass. 2016)

(federal common law); Brooks v. Trs. of Dartmouth Coll., 161

N.H. 685, 697-98 (2011) (New Hampshire law).   Therefore, the

court will follow New Hampshire law, with appropriate references

to federal common law as may be necessary.

                                 5
      Under New Hampshire law, “[a] third-party beneficiary

relationship exists if: (1) the contract calls for a performance

by the promisor, which will satisfy some obligation owed by the

promisee; or (2) the contract is so expressed as to give the

promisor reason to know that a benefit to a third party is

contemplated by the promisee as one of the motivating causes of

his making the contract.”    Brooks, 161 N.H. at 697.   That

relationship exists, however, only if the parties intended the

third party to have the right to enforce the contract, which

ordinarily must be expressed in the contract.     Id.; Sears

Roebuck & Co. v. S/S Lebanon LLC, 2017 DNH 185, 2017 WL 3913218,

at *3 (D.N.H. Sept. 6, 2017).

      To establish a third-party beneficiary relationship,

performance under the contract must directly benefit the third

party, and it is not enough if the third party is only an

incidental beneficiary.     Brooks, 161 N.H. at 698.   A presumption

exists that even when third parties benefit from a government

contract they are merely incidental beneficiaries, who cannot

enforce the contract.   MacKenzie v. Flagstar Bank, FSB, 738 F.3d

486, 491 (1st Cir. 2013).    To overcome the presumption, a

plaintiff must show that “a different intention is manifested.”

Id.

      Federal courts in New York have found under New York law

that federal detainees had third-party beneficiary status to

                                  6
enforce housing agreements between the Marshals Service and

county jails for providing medical care.   See Melvin v. County

of Westchester, 2016 WL 1254394, at *22 (S.D.N.Y. Mar. 29,

2016)1; Zikianda v. County of Albany, 2015 WL 5510956, at *36-*37

(N.D.N.Y. Sept. 15, 2015).   In other cases, courts have found

that the housing agreements do not provide third-party

beneficiary status to the plaintiffs.   Murphy v. Cen. Falls

Detention Facility Corp.¸ 2015 WL 1969178, at *13 (D.R.I. Apr.

30, 2015); Cash v. United States, 2015 WL 194353, at *3 (Fed.

Cl. Jan. 13, 2015).   As noted by Strafford County, in Zeigler v.

Correct Care Sys., 2018 WL 1470786, at *4 (M.D. Pa. Mar. 26,

2018), the court cited cases from New Jersey and Pennsylvania in

which prisoners were found not to be third-party beneficiaries

of contracts to provide medical services to prisoners.

     Here, the housing agreement includes no express or implied

intent that federal detainees at SCDC, like Stile, are able to

enforce its provisions against Strafford County.   The section of

the agreement pertaining to transportation of detainees from the

SCDC to a courthouse addresses the qualification of personnel to

provide transport services, the security for transport, how the

transport is ordered, to whom detainees are released, the


     1 The Southern District of New York recently granted summary
judgment in favor of the county jail on the breach of contract
claim. Melvin v. County of Westchester, 2019 WL 1227903, at *15
(S.D.N.Y. Mar. 15, 2019).

                                7
restraint of detainees during transport with handcuffs, waist

chains, and leg irons, and reimbursement.   Those requirements

are not for the benefit of the detainee, but instead are

intended to maintain the secure detention of detainees during

transport for the benefit of the Marshals Service.

      In the absence of any intent to allow federal detainees to

enforce the housing agreements for purposes of transport, Stile

does not have third-party beneficiary status to enforce the

agreement through his breach of contract claim.



                            Conclusion

      For the foregoing reasons, Strafford County’s motion for

summary judgment on Claim 9 (document no. 80) is granted.

      SO ORDERED.


                               ______________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge


July 24, 2019

cc:   James Stile, pro se
      Corey M. Belobrow, Esq.
      Brian J.S. Cullen, Esq.
      Michael T. McCormack, Esq.




                                   8
